MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                               May 09 2019, 9:22 am
court except for the purpose of establishing
                                                                              CLERK
the defense of res judicata, collateral                                  Indiana Supreme Court
                                                                            Court of Appeals
estoppel, or the law of the case.                                             and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Jennifer L. Koethe                                       Curtis T. Hill, Jr.
Navarre, Florida                                         Attorney General of Indiana

                                                         Samantha M. Sumcad
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Erik Lee Minter,                                         May 9, 2019
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-2312
        v.                                               Appeal from the LaPorte Circuit
                                                         Court
State of Indiana,                                        The Honorable Thomas J.
Appellee-Plaintiff.                                      Alevizos, Judge
                                                         Trial Court Cause No.
                                                         46C01-1511-F5-929



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-2312 | May 9, 2019                      Page 1 of 5
                                             Statement of the Case
[1]   Erik Lee Minter appeals his sentence after he pleaded guilty to aggravated

      battery, as a Level 3 felony, and neglect of a dependent, as a Level 3 felony.

      Minter raises a single issue for our review, namely, whether the trial court

      abused its discretion when it sentenced him. 1 We affirm.


                                      Facts and Procedural History
[2]   In June of 2018, Minter pleaded guilty to aggravated battery, as a Level 3

      felony, and neglect of a dependent, as a Level 3 felony. Minter pleaded guilty

      under an open plea. The victim of both of Minter’s offenses was his sixty-eight-

      year-old, physically disabled uncle, who died as a result of Minter’s acts.


[3]   The trial court accepted Minter’s guilty plea and held a sentencing hearing. At

      that hearing, the State argued that Minter’s criminal history, the age of the

      victim, that the victim was physically disabled, that Minter was on pretrial

      release for another offense at the time of the instant offenses, that Minter was in

      a position of trust over the victim, 2 that Minter has repeatedly violated

      probation or other early releases in the past, and the victim’s death were each

      aggravating circumstances. Minter argued, among other things, that his guilty




      1
        Minter makes passing references to Indiana Appellate Rule 7(B) in his brief on appeal, but it is clear that
      the substance of his argument is whether the trial court abused its discretion when it sentenced him, not
      whether his sentence is inappropriate under Appellate Rule 7(B). We limit our review accordingly. Ind.
      Appellate Rule 46(A)(8)(a).
      2
          The State limited this factor to the battery offense.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2312 | May 9, 2019                          Page 2 of 5
      plea, his remorse, that “this crime is the result of circumstances that are

      unlikely . . . to ever happen again,” and the hardship that his incarceration

      would have on his wife, who was homeless, were mitigating factors. Tr. at 9.

      In his expression of remorse, he stated that, “[h]ad I not been drinking . . . the

      whole incident wouldn’t have happened,” and he noted adverse circumstances

      from his childhood that lead him to becoming an alcoholic. Id. at 10.


[4]   Following the parties’ arguments, the court found as follows:


              Alcohol is not a defense to a crime . . . . Nor will it be used in
              this instance as a mitigator for your defense. . . . I find that your
              guilty plea is a mitigating factor. I do not find remorse
              because . . . you always mitigate your culpability . . . . [T]he
              mitigating factor that you pled guilty . . . is, in fact, mitigated
              because you plead guilty to only two of the four counts.


              On the aggravating side for the battery, we have criminal history,
              the fact that you were on pretrial release, and that you were in a
              position of trust, and that your victim was both over 65 and
              disabled. . . . On the second count, . . . [h]e died. . . .


      Id. at 17-19. The court further found that, “if I were not to impose consecutive

      sentences, it would demean the seriousness of the . . . second offense . . . .” The

      court then sentenced Minter to an aggregate term of twenty-two years in the

      Department of Correction. This appeal ensued.


                                     Discussion and Decision
[5]   Minter asserts that the trial court abused its discretion when it sentenced him.

      Sentencing decisions lie within the sound discretion of the trial court. Cardwell

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2312 | May 9, 2019     Page 3 of 5
      v. State, 895 N.E.2d 1219, 1222 (Ind. 2008). An abuse of discretion occurs if the

      decision is “clearly against the logic and effect of the facts and circumstances

      before the court, or the reasonable, probable, and actual deductions to be drawn

      therefrom.” Gross v. State, 22 N.E.3d 863, 869 (Ind. Ct. App. 2014) (citation

      omitted), trans. denied.


[6]   A trial court abuses its discretion in sentencing if it does any of the following:


              (1) fails “to enter a sentencing statement at all;” (2) enters “a
              sentencing statement that explains reasons for imposing a
              sentence—including a finding of aggravating and mitigating
              factors if any—but the record does not support the reasons;” (3)
              enters a sentencing statement that “omits reasons that are clearly
              supported by the record and advanced for consideration;” or (4)
              considers reasons that “are improper as a matter of law.”


      Id. (quoting Anglemyer v. State, 868 N.E.2d 482, 490-491 (Ind.), clarified on reh’g

      other grounds, 875 N.E.2d 218 (Ind. 2007)). Here, Minter asserts that the trial

      court abused its discretion when it omitted reasons that, according to Minter,

      were clearly supported and advanced for consideration in the trial court,

      namely, his remorse, his assertion that the circumstances of the instant offenses

      were unlikely to recur, and the hardship his incarceration would have on his

      wife.


[7]   We cannot agree with Minter’s assessment. His purported assertions of

      remorse in the trial court were, as the trial court accurately noted, couched in

      terms of mitigating his own culpability. His bald and self-serving assertions that

      his actions were unlikely to recur had no support aside from Minter’s own

      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2312 | May 9, 2019   Page 4 of 5
      opinion. And, even if Minter’s incarceration were to cause a hardship on his

      wife, Minter does not demonstrate on appeal why that outcome, or the other

      purported mitigating circumstances, was significant for purposes of sentencing.

      See, e.g., Sandleben v. State, 22 N.E.3d 782, 796 (Ind. Ct. App. 2014) (stating that

      a “trial court need not state in the record those mitigating circumstances that it

      considered insignificant”), trans. denied. Finally, insofar as Minter argues that

      the trial court erred in the weight it assigned, or did not assign, to the mitigating

      circumstances, that argument is not available for appellate review. Anglemyer,
868 N.E.2d at 491.


[8]   In sum, Minter has not met his burden on appeal to show that the trial court

      abused its discretion when it sentenced him. Accordingly, we affirm his

      sentence.


[9]   Affirmed.


      Baker, J., and Robb, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 18A-CR-2312 | May 9, 2019   Page 5 of 5